Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Allowable Claims
Claims 1-26 are allowed.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter of claims 1-26:  the closest prior art found is Timm (US 2011/0004170), which does not disclose the required vial adapter and safety connector. Timm discloses a diluent carrier 14 connected to a vial adapter end 30 and carrier distal end 16 that connects with a syringe via mixing tray 16 to reconstitute a mixture of water provided in the diluent carrier and cytotoxic pharmaceutical agent provided in a vial (see Figs. 1, 2; para. 11).  As the method of Timm is specifically designed to have mixing within a tray compartment, with the water and cytotoxic pharmaceutical agent provided at carrier end 50 of the tray via suction provided by a syringe connected to syringe end 56 of the tray, one of ordinary skill in the art would not be motivated to provide a vial adapter with a syringe end and a vial end due to the setup of Timm in having the syringe and the vial/vial adapter requiring the tray between them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shemesh (US 2019/0046410), disclosing a syringe adaptor connected to a vial adaptor; Noronha et al. (US 2018/0042765), disclosing a device connecting a vial and syringe; Bochenko et al. (US 2012/0323208), disclosing a medication dose preparation and transfer system; and Tennican et al. (US 2007/0260176), disclosing syringe device and method for mixing medication between vial and syringe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781